DETAILED ACTION
	Claims 11-23 are currently pending.
	
	The wzm gene of B. melitensis was known in in the prior art to encode for part of the two-component ABC transporter system required to export the O-PS to the periplasm where the O-PS is then assembled onto a core moiety to generate a S-LPS. Pages 7-8 of the instant specification teach all the ways in which the gene may be inactivated.  These techniques were well known in the prior art.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 11-19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al (PLoS ONE. 3(7): E2760.1-E2760.15) in view of Wang et al (Mol. Med. Reports. 9(2): 653-658. November 2013) and Adone et al (Vaccine. 2008. 26(38): 4913-4917) in light of Pardon et al (Ann. Rech Vet. 1990. 21: 153-160).  The Gonzalez, Wang and Adone references are cited on the PTO-1449 and copies are in parent file 16/766,629; Pardon et al is cited on the PTO-892 and provided).
	Gonzalez et al teaches that B. melitensis Rev1 is a vaccine effective against the brucellosis of sheep and goat caused by B.melitensis.  However, Gonzalez teaches, the Rev1 strain carries a smooth lipopolysaccharide with an O-polysaccharide that elicits antibodies interfering in serodiagnosis which has been a problem in eradication campaigns.  Gonzalez teaches that rough Brucella mutants lacking the O-polysaccharide is a good proposed alternative.  Gonzalez created several rough Brucella melitensis mutants including, one with mutation of the wzm gene, e.g., Bm16MRwzm, and Bm16MRwa, that were able to elicit anti-O-PS antibodies and to be protective in mice brucellosis.  Mice were inoculated with the mutated strains in PBS, e.g., a pharmaceutically acceptable carrier (instant claim 23).  Gonzalez teaches that these two mutants are reminiscent of a wboA complemented RB51 construct that produces internal O-PS and that has been shown to generate better protection in mice than RB51.  Also, in keeping with the idea that the internal O-PS set the difference with other R mutants, they were the only strains that matched Rev1 when assessed subcutaneously, even though the doses of Rev1 were one thousand-fold higher.  
	The Rev1 strain was efficient, but not rough.  Gonzalez teaches that it was desired to have rough mutants to be distinguished from virulent field strains in serological assays, yet does not particularly exemplify the Rev1 strain with an inactivated or deleted wzm gene.
	Wang et al teaches the effects of partial deletion of the wzm and wzt genes on lipopolysaccharide synthesis and virulence of Brucella abortus S19.  The immunogenic responses induced by wzm and wzt gene deletion mutants, e.g., at least 50%-full length gene wzm deletion which includes nucleotides 80-271 being deleted (reads on instant claims 12-19), from Brucella abortus S19.Wang et al teach that Brucellae without O-side chains (rough strains) are attenuated and these rough mutants do not induce anti-O side chain antibodies which is a big benefit in serological tests, enabling distinction between naturally infected subjects and vaccinated subjects.  Column 2 of Wang, page 653, teaches that deletion of wzm from B.melitensis 16M was analyzed and shown to lead to the absence of a side chain. Wang recites that the wzt mutant (top of page 654, column 1) was determined to have virulence reducing potential in a mouse model.
	Adone teaches that Brucella strains devoid of O-PS (rough mutants) are less virulent than wild type and do no induce undesirable interfering antibodies which makes them favorable brucellosis vaccine candidates.  The prior art teaches that effective control of sheep and goat brucellosis has been achieved in several countries through vaccination with the live-attenuated B. melitensis Rev1 vaccine.  However, notes that Rev1 induces a long-lasting serological response that hinders the differentiation between infected and vaccinated animals, since it has an O-polysaccharide (smooth strain).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the wzm mutation in the best vaccine strains currently on the commercial market, including Rev1.  Rev1 is a very well-known strain with a long history and the commercially available strain is known to be a lyophilized preparation (instant claim 22; see Pardon et al).  The advantages and success of the commercial Rev 1 vaccine strain against small ruminants was very well-known in the prior art, with the disadvantage being its O-polysaccharide side chain making it difficult to distinguish between naturally infected ruminants and those that have been vaccinated.  Gonzalez, Wang and Adone all teach that making a wzm deletion converts a smooth B.melintensis to a rough B.melintensis.  Adone and Wang both teach that deletion of the wzm gene in Brucella strains allows for attenuation and a robust immune response.  Gonzalez specifically teaches that the B. melitensis research rough strain with a wzm deletion (Bm16Mwzm) was one of the two mutant strains out of many that matched Rev1 when assessed subcutaneously, even though the doses of Rev1 were one thousand fold higher.  Accordingly, absence evidence to the contrary, it would have been obvious to one of ordinary skill in the art to improve upon the well-known Rev 1 strain by also making a wzm deletion rendering it a rough mutant, thereby maintaining the greater level of protection of the Rev 1 strain while not having the serological assay problem of interfering antibodies of the wild-type Rev 1 strain.

3.	Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al (PLoS ONE. 3(7): E2760.1-E2760.15) in view of Wang et al (Mol. Med. Reports. 9(2): 653-658. November 2013) and Adone et al (Vaccine. 2008. 26(38): 4913-4917), as applied to claims 11-19, 22 and 23, above and in further view of (Chacon-Diaz et al. 2011. Vaccine 29(3): 577-82).  All references are cited on the PTO-1449 and copies are in parent file 16/766,629
The teachings of Gonzalez, Wang and Adone are set forth above.  However, they do not particularly exemplify the modified B. melitensis being further modified to express a fluorescent protein, particularly a green fluorescent protein.
Chacon-Diaz et al teach that the expression of the fluorescent protein in a modified Brucella strain could be used to further distinguish the modified strain inoculated individuals or animals from infected individuals or animals. When an individual or animal is vaccinated with the further modified strain, antibodies will be raised against the modified strain as well as the fluorescent protein. The antibodies raised against the fluorescent protein can be used in a serological test to test whether the individual or animal has been infected with a naturally occurring Brucella strain or with the modified strain.  The reference teaches the use of Brucella-GFP vaccines and associated diagnostic tests to distinguish vaccinated from naturally infected animals.  See abstract.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to modify the mutant Rev1 strain as taught by the combination of references to include expression of a GFP protein because doing so would allow the modified strain to distinguish vaccinated from naturally infected animals or to be seen in diagnostic tests.
	
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        11/16/22